Citation Nr: 1701259	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD), and/or as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  That decision denied entitlement to service connection for hypertension and a psychiatric disability and depressive disorder.

A February 2013 rating decision granted entitlement to service connection for PTSD with depressive disorder.  The Veteran has not appealed either the rating or effective date. Hence, the PTSD with depressive disorder issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran has current hypertension associated with herbicide exposure in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. § 1110, 1116 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

A Disability Benefits Questionnaire (DBQ) examination for hypertension was completed in October 2016, which confirmed the Veteran's diagnosis of hypertension; but did not include an opinion as to whether the disability was related to events in service.

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011). 

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association. Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ.Format
* Summary
* Summary (text)
* Abstract
* Abstract (text)
* MEDLINE
* XML
* PMID List
; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vientam-army-chemical-corps.asp. Previous studies have also suggested an association. Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM. Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam.  Am J Ind Med 2006;49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS.  U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans. Am J Ind Med 1997;31:719-726. Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am J Ind Med 1990;18:665-673. - See more at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.pat58Q3q.dpuf

Given the scientific and medical evidence, and resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam. 


ORDER

Entitlement to service connection for hypertension is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


